Citation Nr: 1126110	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from July 1974 to October 1976.  He also served in the Naval Reserve.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to service connection for a left hand disorder and a left arm disorder.

As a preliminary matter, the Board addresses the issue of whether the Veteran expressed any disagreement with the initial noncompensable rating assigned in the December 2008 rating decision that also awarded service connection for asbestosis.   In an April 2011 statement, the Veteran's representative argued that "it is clear that the Veteran was dissatisfied with the initial [noncompensable] rating and included it on his notice of disagreement."  He further asserted that the RO "chose to separate this issue and consider it a claim for increase."  

In a cover letter dated in February 2009 and received on March 2, 2009, the Veteran's representative listed three items that were enclosed and submitted on behalf of the Veteran.  The body of the cover letter read "NOD [notice of disagreement] & Claim for Increase."  The Veteran's accompanying statement declared, "I disagree with the denial of a left hand + arm condition."  Then, he explained the basis for his disagreement with those denials.  Next, he stated, "(New Claim) I also wish to be considered for an increase in asbestosis based on the pulmonary function test on 2/23 at Castle Point."  He was afforded a VA respiratory examination, and an October 2009 rating decision increased the rating for asbestosis to 10 percent, effective March 2, 2009, the date his claim for an increased rating was received.  

A review of the cover letter and statement from the Veteran received in March 2009 plainly reflects that the representative and the Veteran raised a new claim for an increased rating for asbestosis.  Contrary to the April 2011 assertion of the Veteran's representative, the March 2009 correspondence did not express dissatisfaction with the initial noncompensable rating assigned for asbestosis.  Instead, he raised a new claim for an increased rating as indicated by his representative labeling his intentions a "claim for increase," identifying his request as a "new claim" and requesting to be "considered for an increase in asbestosis".  Therefore, a remand to provide the Veteran a statement of the case regarding the initial noncompensable rating assigned for asbestosis, as requested by his representative, is not warranted. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before deciding the claims for service connection for a left hand and left arm disorder.  In a May 2009 VA comprehensive evaluation report, the Veteran indicated that he was treated for a traumatic brain injury at Westchester Medical Center following a 2003 motor vehicle accident.  He also indentified receiving treatment from a private neurologist, Dr. R. K. at Monroe County and from a private doctor, R. V. [at Sussex County Medical Associates].  These records are not associated with the claims file, but may be relevant to his claims.  The AMC/RO should request these private treatment records.

The Veteran contends that he injured his left arm during active military service in a welding accident and that he cut his left hand badly in a grinder in the Navy.  He stated that he has had pain and numbness in his left arm and hand ever since these accidents as well as weakness in his left hand.  

A December 2008 memorandum made a formal finding on the unavailability of the Veteran's service treatment records and outlined efforts attempted to obtain those records.  

The Veteran obtained service hospital records dated in September 1976, which showed in-patient treatment for less than one week for cellulitis after a welding burn on his left arm became infected.  

In a post-service VA hospital summary dated in May 1977, the Veteran complained on admission in April 1977 of increasing weakness and pain in the left upper extremity from his forearm down to his fingers.  The diagnosis included carpal tunnel syndrome, left upper extremity.  Subsequent VA treatment records document some complaints of numbness in both hands and bilateral carpal tunnel syndrome.

In a March 1983 Financial Status Report, the Veteran indicated that he had worked at a shipyard from 1980 to October 1982 and that he worked as a nurse's aide from July 1982 to February 1983.

In a lay statement dated in February 2008, a Navy Reserve buddy related that he had known the Veteran since the late 1970s and that left arm and hand numbness and other problems had plagued the Veteran throughout the years.  He believed that the numbness was due to the Veteran's reserve occupation as a welder and pipe-fitter.

As noted above, VA treatment records and a call record report dated in November 2009 from Dr. R. V. document that the Veteran sustained a traumatic brain injury during a 2003 motor vehicle accident in which he was broad-sided by a truck with resulting left-sided weakness.  In an April 2009 VA clinical nurse specialist note before a neurological consultation, he described pain in his back, left knee, and left arm and hand.  He reported a loss of strength in the left hand and being unable to hold an object.  During the neurological consultation, he discussed an in-service injury and antibiotic treatment for cellulitis with pain in the left arm ever since, as well as a post-service traumatic brain injury and intracranial hemorrhage with resulting left-sided weakness.  In an addendum, the neurologist noted that the Veteran was able to wheel himself out of the exam room and open a closed door using his left arm.

The Veteran was afforded a VA peripheral nerves examination in April 2010.  The diagnosis was hemorrhagic traumatic brain injury post motor vehicle accident.  The examining physician opined that the marked neuro-sensory and motor damage to the left upper extremity would seem to be as likely as not caused by the motor vehicle accident with a hemorrhagic type of brain trauma.  Assuming there was some neurological damage from the burn injury, it is totally concealed by the overwhelming nature of the hemorrhagic brain injury.  Further clarification cannot be provided based upon the data submitted without mere speculation.

The Board finds that the Veteran should be afforded an additional VA peripheral nerves examination and opinion because the April 2010 report did not provide sufficient detail to allow the Board to make a fully informed decision.  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Here, the April 2010 VA examination report did not identify whether the Veteran currently has left hand carpal tunnel syndrome.  Therefore, an additional examination is required. 

A medical opinion should also be requested as to whether any current left hand disability is related to active military service.  Again, he identified badly cutting his left hand in a grinder while he was in the Navy and having left hand pain, numbness, and weakness ever since.

Relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to specify all of the private and VA medical providers where he has received treatment for his claimed left hand and left arm disabilities since separation from service.  In addition, relevant VA treatment records dated from September 2006 to the present from the Hudson Valley VA Healthcare System, including from the Castle Point clinic and Port Jervis Community Based Outpatient Clinic (CBOC), should be requested.  Also, after securing any necessary release, the AMC/RO should request private treatment records from (1) the Westchester Medical Center dated from January 2003 and subsequent; (2) Doctor R. K., a private neurologist at Monroe County, dated from January 2003 and subsequent; and (3) from Doctor R. V. at Sussex County Medical Associates dated from January 2003 and subsequent.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA peripheral nerves examination by a neurologist to determine the current nature of his claimed left hand and left arm disability and whether any of his current left hand and arm symptoms are related to military service, including a September 1976 burn injury and subsequent cellulitis.  All indicated tests and studies are to be performed and the results reported.  The claims folder and a copy of this remand must be made available to and be reviewed by the neurologist in conjunction with the examination.

After thoroughly reviewing the record and examining the Veteran, the neurologist is asked to respond to the following (in addition to responding to the VA examination worksheet criteria):

(a) Describe the types of residual symptoms, if any, that are characteristic of the type of burn injury and the resulting cellulitis described in the September 1976 service hospital records, or are consistent with the claimed grinder injury.
(b) Explain whether burn injuries and/or cellulitis or are known to cause carpal tunnel syndrome or whether carpal tunnel syndrome would be consistent with a grinder injury to the hand.
(c) Identify the diagnoses resulting from the 2003 motor vehicle accident, if relevant treatment records are obtained.  Describe the types of residual symptoms, if any, that are characteristic of any diagnosis made in connection with the motor vehicle accident that pertains to the left upper extremity, and identify whether any of those symptoms were reported or shown prior to the 2003 accident.
(d) Identify whether the Veteran has left hand carpal tunnel syndrome, or any other left hand disability, on examination.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left hand carpal tunnel syndrome, or any other current left hand disability, is related to active military service, including a September 1976 burn injury and/or cellulitis or a claimed grinder injury to the hand.  
(e) Identify whether the Veteran has a left arm disability on examination.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left arm disability is related to active military service, including a September 1976 burn injury and/or cellulitis, or the claimed grinder injury to the hand.
(f) A medical analysis and rationale must be included with each opinion.  Because the active duty service treatment records are unavailable, the examiner should use his or her best medical judgment in rendering an opinion, based on a subjective history provided by the Veteran and a review of the medical and lay evidence of record.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


